

THIRD RESTATED
CERTIFICATE OF INCORPORATION
OF
CERNER CORPORATION
Cerner Corporation (the “Corporation”), a corporation organized and existing
under and by virtue of the General Corporation Law of the State of Delaware (the
“DGCL”), does hereby certify:
I.The name of the Corporation is Cerner Corporation, which is the name under
which the Corporation was originally incorporated.
II.The original Certificate of Incorporation was filed in the Office of the
Secretary of State of the State of Delaware on October 6, 1986. The first
Restated Certificate of Incorporation was filed in the Office of the Secretary
of State of the State of Delaware on April 22, 1987. The second Restated
Certificate of Incorporation was filed in the Office of the Secretary of State
of the State of Delaware on April 27, 2004.
III.This Third Restated Certificate of Incorporation was duly adopted by the
Board of Directors of the Corporation in accordance with Section 245 of the
DGCL.
IV.This Third Restated Certificate of Incorporation only restates and integrates
and does not further amend the provisions of the Corporation’s Certificate of
Incorporation, as heretofore amended and supplemented, and there is no
discrepancy between the provisions of the Certificate of Incorporation,
heretofore amended and supplemented, and the provisions of this Second Restated
Certificate of Incorporation.
The text of the Certificate of Incorporation of the Corporation is restated to
read in its entirety as follows:
FIRST.        The name of the corporation is:
CERNER CORPORATION
SECOND.    The address of its registered office in the State of Delaware is The
Corporation Trust Company, 1209 Orange Street, Wilmington, County of New Castle,
Delaware 19801. The name of its registered agent at such address is The
Corporation Trust Company.
THIRD.    The nature of the business or purposes to be conducted or promoted by
the corporation is to engage in any lawful act or activity for which
corporations may be organized under the General Corporation Law of Delaware.
In addition to the powers and privileges conferred upon the corporation by law
and those incidental thereto, the corporation shall possess and may exercise all
the powers and privileges which are necessary or convenient to the conduct,
promotion or attainment of the business or purposes of the corporation.

1



--------------------------------------------------------------------------------



FOURTH.    The total number of shares of stock which the Corporation shall have
authority to issue is five hundred and one million (501,000,000) shares,
consisting of:
(1)    500,000,000 shares of Common Stock, par value $0.01 per share (the
"Common Stock"); and
(2)    1,000,000 shares of Preferred Stock, par value $.01 per share (the
"Preferred Stock").
The designations and the powers, preferences and rights, and the qualifications,
limitations or restrictions of the shares of each class of stock are as follows:
1.Preferred Stock
1.1     The Preferred Stock may be issued from time to time by the board of
directors as shares of one or more series. Subject to the provisions hereof and
the limitations prescribed by law, the board of directors is expressly
authorized, prior to issuance, by adopting resolutions providing for the
issuance of, or providing for a change in the number of, shares of any
particular series and, if and to the extent from time to time required by law,
by filing a certificate pursuant to the General Corporation Law of Delaware (or
other law hereafter in effect relating to the same or substantially similar
subject matter), to establish or change the number of shares to be included in
each such series and to fix the voting powers and the designations and relative
powers, preferences and rights and the qualifications and limitations or
restrictions thereof relating to the shares of each such series. The authority
of the board of directors with respect to each series shall include, but not be
limited to, determination of the following:
(a)    the distinctive serial designation of such series and the number of
shares constituting such series, which number may be increased or decreased (but
not below the number of then outstanding shares thereof) from time to time by
like action of the board of directors;
(b)    the rate and times at which, and the terms and conditions on which,
dividends, if any, on Preferred Stock of such series shall be paid, the extent
of the preference or relation, if any, of such dividends to the dividends
payable on any other class or classes, or series of the same or other classes of
stock, whether such dividends shall be cumulative or non-cumulative, and, if so,
from which date or dates;
(c)    whether the shares of such series shall be redeemable and, if so, the
terms and conditions of such redemption, including the date or dates upon and
after which such shares shall be redeemable, and the amount per share payable in
case of redemption, which amount may vary under different conditions and at
different redemption dates;
(d)    the obligation, if any, of the corporation to retire shares of such
series, including the price or prices which the corporation shall be obligated
to pay therefor, and the terms of the sinking fund or redemption or purchase
account, if any, to be provided for the shares of such series;

2



--------------------------------------------------------------------------------



(e)    whether shares of such series shall be convertible into, or exchangeable
for, shares of stock of any other class or classes and, if so, the terms and
conditions of such conversion or exchange, including the price or prices or the
rate or rates of conversion or exchange and the terms of adjustment, if any;
(f)    whether the shares of such series shall have voting rights, in addition
to the voting rights provided by law, and, if so, the terms of such voting
rights (which voting rights may, without limiting the generality of the
foregoing, include the right, voting as a series or by itself or together with
other series of Preferred Stock as a class, to elect one or more directors of
the corporation or to have one or more votes per share on any or all matters as
to which a stockholder vote is required or permitted);
(g)    the rights of the shares of such series in the event of voluntary or
involuntary liquidation, dissolution or winding up of the corporation, or in the
event of a merger, distribution or sale of assets; and
(h)    any other relative rights, powers, preferences, qualifications,
limitations or restrictions thereof relating to such series.
The shares of Preferred Stock of any one series shall be identical with each
other in all respects except as to the date from and after which dividends
thereon shall cumulate, if cumulative.
The number of authorized shares of Preferred Stock may be increased or decreased
by the affirmative vote of the holders of the percentage of the Total Voting
Power of the then outstanding shares of Voting Stock, considered for this
purpose as one class and without the separate vote of holders of Preferred Stock
as a class, required by paragraph FIFTEENTH for an amendment to this paragraph
FOURTH.
The relative powers, preferences and rights of each series of Preferred Stock in
relation to the powers, preferences and rights of each other series of Preferred
Stock shall, in each case, be as fixed from time to time by the board of
directors in the resolution or resolutions adopted pursuant to authority granted
under this paragraph FOURTH, and the consent, by class or series vote or
otherwise, of the holders of such of the series of Preferred Stock as are from
time to time outstanding shall not be required for the issuance by the board of
directors of any other series of Preferred Stock whether or not the powers,
preferences and rights of such other series shall be fixed by the board of
directors as senior to, or on a parity with, the powers, preferences and rights
of such outstanding series, or any of them; provided, however, that the board of
directors may provide in the resolution or resolutions as to any series of
Preferred Stock adopted pursuant to this paragraph FOURTH that the consent of
the holders of a majority (or such greater proportion as shall be therein fixed)
of the outstanding shares of such series voting thereon shall be required for
the issuance of any or all other series of Preferred Stock.
Subject to the provisions of the foregoing paragraph, shares of any series of
Preferred Stock may be issued from time to time as the board of directors of the
corporation shall determine and on such terms and for such consideration as
shall be fixed by the board of directors.

3



--------------------------------------------------------------------------------



2.    Common Stock
Except as may otherwise be required by law, each holder of Common Stock shall
have one vote in respect of each share of Common Stock held by him on all
matters voted upon by the stockholders.
After the requirements with respect to preferential dividends on the Preferred
Stock (fixed in accordance with the provisions of this paragraph FOURTH), if
any, shall have been met and after the corporation shall have complied with all
the requirements, if any, with respect to the setting aside of sums as sinking
funds or redemption or purchase accounts (fixed in accordance with the
provisions of this paragraph FOURTH), and subject further to any other
conditions which may be fixed in accordance with the provisions of this
paragraph FOURTH, then and not otherwise the holders of Common Stock shall be
entitled to receive such dividends as may be declared from time to time by the
board of directors.
After distribution in full of the preferential amount, if any (fixed in
accordance with the provisions of this paragraph FOURTH), to be distributed to
the holders of Preferred Stock in the event of voluntary or involuntary
liquidation, distribution or sale of assets, dissolution or winding-up, of the
corporation, the holders of the Common Stock shall be entitled to receive all of
the remaining assets of the corporation, tangible and intangible, of whatever
kind available for distribution to stockholders ratably in proportion to the
number of shares of Common Stock held by them respectively.
Shares of Common Stock may be issued from time to time as the board of directors
of the corporation shall determine and on such terms and for such consideration
as shall be fixed by the board of directors.
3.    All Shares Nonassessable. All shares of stock of the corporation of any
class shall be nonassessable.
4.    No Preemptive Rights. No holder of any shares of stock of the corporation
of any class shall be entitled as such, as a matter of right, to purchase or
subscribe for any shares of stock of the corporation of any class, whether now
or hereafter authorized and whether issued for cash, property or services or as
a dividend or otherwise, or to purchase or subscribe for any obligations, bonds,
notes, debentures, other securities or stock convertible into shares of stock of
the corporation of any class or carrying or evidencing any right to purchase
shares of stock of any class.
FIFTH.    [INTENTIONALLY OMMITTED]
SIXTH.    (a)    The property, business and affairs of the corporation shall be
managed and controlled by the board of directors. The number of directors of the
corporation shall be fixed by, or in the manner provided in, the bylaws.
(b)    A majority of the whole board of directors shall constitute a quorum for
the transaction of business, and, except as otherwise provided in this
Certificate of Incorporation or the bylaws, the vote of a majority of the
directors present at a meeting at which a quorum is then present

4



--------------------------------------------------------------------------------



shall be the act of the board of directors. As used in this Certificate of
Incorporation, the term "whole board of directors" is hereby exclusively defined
to mean the total number of directors which the corporation would have if there
were no vacancies.
(c)    The members of the board of directors other than those who may be elected
by the holders of any Preferred Stock, or series thereof, shall be divided into
three classes (to be designated as class I, class II and class III), as nearly
equal in number as the then total number of directors constituting the whole
board of directors permits, with the terms of office of one class expiring each
year. Class I directors shall hold office until the annual meeting of
stockholders of the corporation in 1987 and until their respective successors
shall have been duly elected and qualified or until their respective earlier
resignation or removal, class II directors shall hold office until the annual
meeting of stockholders of the corporation in 1988 and until their respective
successors shall have been duly elected and qualified or until their respective
earlier resignation or removal, and class III directors shall hold office until
the annual meeting of stockholders of the corporation in 1989 and until their
respective successors shall have been duly elected and qualified or until their
respective earlier resignation or removal. Notwithstanding the foregoing, and
except as otherwise required by law, whenever the holders of any one or more
series of Preferred Stock shall have the right, voting separately as a class, to
elect one or more directors of the corporation, the terms of the director or
directors elected by such holders shall expire at the next succeeding annual
meeting of stockholders. Subject to the foregoing, at each annual meeting of
stockholders the successors to the class of directors whose term shall then
expire shall be elected to hold office for a term expiring at the third
succeeding annual meeting and until their respective successors shall be duly
elected and qualified or until their respective earlier resignation or removal.
(d)    Except for directorships created pursuant to paragraph FOURTH hereof
relating to the rights of holders of Preferred Stock or any series thereof, and
except for vacancies in such directorships, any vacancies in the board of
directors for any reason, and any newly created directorships resulting from any
increase in the number of directors, may be filled by the board of directors,
acting by a majority of the directors then in office, although less than a
quorum, or by a sole remaining director, and any directors so chosen shall hold
office until the next election of the class for which such directors shall have
been chosen and until their respective successors are duly elected and qualified
or until their earlier resignation or removal. No decrease in the number of
directors shall shorten the term of any incumbent director.
(e)    Notwithstanding any other provisions of this Certificate of Incorporation
or the bylaws of the corporation (and notwithstanding the fact that some lesser
percentage may be specified by law, this Certificate of Incorporation or the
bylaws of the corporation), any director or the entire board of directors of the
corporation may be removed at any time, but only for cause and only by the
affirmative vote of the holders of eighty percent (80%) or more of the Total
Voting Power of the then outstanding shares of Voting Stock, considered for this
purpose as one class (for purposes of this paragraph SIXTH, section (e), each
share of the Voting Stock shall have the number of votes granted to it pursuant
to paragraph FOURTH of this Certificate of Incorporation). For the purposes of
this paragraph SIXTH, section (e): (i) the term "Total Voting Power" shall mean
the aggregate of all votes of all outstanding shares of Voting Stock; and (ii)
the term "Voting Stock" shall mean the shares of all classes of capital stock of
the corporation entitled to vote on removal

5



--------------------------------------------------------------------------------



of any director or the entire board of directors in the manner provided in this
paragraph SIXTH, section (e) (except that if the next succeeding sentence is
operative, then the outstanding shares of Preferred Stock shall not be
considered "Voting Stock" for purposes of this paragraph SIXTH, section (e)).
Notwithstanding the foregoing, and except as otherwise required by law, whenever
the holders of any one or more series of Preferred Stock shall have the right,
voting separately as a class, to elect one or more directors of the corporation,
the provisions of this paragraph SIXTH shall not apply with respect to the
director or directors elected by such holders of Preferred Stock.
(f)    As used in this Certificate of Incorporation, the term "for cause" is
hereby exclusively defined and limited to mean conviction of a felony by a court
of competent jurisdiction where such conviction is no longer subject to direct
appeal, or an adjudication by a court of competent jurisdiction of liability for
negligence, or misconduct, in the performance of the director's duty to the
corporation in a matter of substantial importance to the corporation, where such
adjudication is no longer subject to direct appeal.
(g)    There shall be no qualifications for election as directors of the
corporation, except that no person shall be eligible to stand for election as a
director if he has been convicted of a felony by a court of competent
jurisdiction where such conviction is no longer subject to direct appeal.
(h)    Subject to the rights of holders of Preferred Stock, nominations for the
election of directors may be made by the board of directors or a proxy committee
appointed by the board of directors or by any stockholder entitled to vote in
the election of directors generally. However, any stockholder entitled to vote
in the election of directors generally may nominate one or more persons for
election as directors at a meeting only if written notice of such stockholder's
intent to make such nomination or nominations has been given, either by personal
delivery or by United States mail, postage prepaid, to the secretary of the
corporation not later than (i) with respect to an election to be held at an
annual meeting of stockholders, one hundred twenty (120) days in advance of the
date of such meeting (as set forth in the corporation's bylaws), and (ii) with
respect to an election to be held at a special meeting of stockholders for the
election of directors, the close of business on the seventh day following the
date on which notice of such meeting is first given to stockholders. Each such
notice shall set forth: (a) the name and address of the stockholder who intends
to make the nomination and of the person or persons to be nominated; (b) a
representation that the stockholder is a holder of record of stock of the
corporation entitled to vote at such meeting and intends to appear in person or
by proxy at the meeting to nominate the person or persons specified in the
notice; (c) the name and address, as they appear on the corporation's books, of
such stockholder; (d) the class and number of shares beneficially owned (as
defined in paragraph NINTH of this Certificate of Incorporation) by such
nominating stockholder and each nominee proposed by such stockholder; (e) a
description of all arrangements or understandings between the nominating
stockholder and each nominee and any other person or persons (naming such person
or persons) pursuant to which the nomination or nominations are to be made by
the stockholder; (f) such other information regarding each nominee proposed by
such stockholder as would have been required to be included in a proxy statement
filed pursuant to Regulation 14A (17 CFR 240.14a-1 et seq.) as then in effect
under the Securities Exchange Act of 1934, as amended, had the nominee been
nominated, or intended to be nominated, by the board of directors; and (g) the
consent of each

6



--------------------------------------------------------------------------------



nominee to serve as a director of the corporation if so elected. The chairman of
the meeting may refuse to acknowledge the nomination of any person not made in
compliance with the foregoing procedure.
(i)    Except as may be otherwise specifically provided in this paragraph SIXTH,
the term of office and voting power of each director of the corporation shall
not be greater than nor less than that of any other director or class of
directors of the corporation.
SEVENTH.    Elections of directors need not be by ballot unless the bylaws of
the corporation shall so provide.
EIGHTH.    The original bylaws of the corporation shall be adopted in any manner
provided by law. In furtherance, and not in limitation of, the powers conferred
by statute, the board of directors is expressly authorized to make, adopt,
alter, amend or repeal the bylaws of the corporation. Notwithstanding any other
provisions in this Certificate of Incorporation or the bylaws of the
corporation, and notwithstanding the fact that some lesser percentage may be
specified by law, the stockholders of the corporation shall have the power to
make, adopt, alter, amend or repeal the bylaws of the corporation only upon the
affirmative vote of eighty percent (80%) or more of the Total Voting Power of
the then outstanding shares of Voting Stock, considered for this purpose as one
class (for purposes of this paragraph EIGHTH, each share of the Voting Stock
shall have the number of votes granted to it pursuant to paragraph FOURTH of
this Certificate of Incorporation). For purposes of this paragraph EIGHTH: (i)
the term "Total Voting Power" shall mean the aggregate of all votes of all
outstanding shares of Voting Stock; and (ii) the term "Voting Stock" shall mean
the shares of all classes of capital stock of the corporation entitled to vote
on making, adopting, altering, amending or repealing the bylaws of the
corporation.
NINTH.    (a)    The provisions of this paragraph NINTH shall be applicable to
certain Business Combinations (as hereinafter defined) and shall supersede any
other provision of this Certificate of Incorporation or the Bylaws of the
corporation or of law inconsistent therewith.
(b)    In addition to any affirmative vote required by law or this Certificate
of Incorporation (including, without limitation, any requirement that Business
Combinations be approved by the holders of a specified percentage of Preferred
Stock voting separately as a class) and except as otherwise expressly provided
in section (c) of this paragraph NINTH, any Business Combination shall require
the affirmative vote of the holders of at least eighty percent (80%) or more of
the Total Voting Power of the then outstanding shares of Voting Stock considered
for this purpose as one class (for purposes of this paragraph NINTH, each share
of the Voting Stock shall have the number of votes granted to it pursuant to
paragraph FOURTH of this Certificate of Incorporation). Such affirmative vote
shall be required notwithstanding the fact that no vote may be required by law,
or that a lesser percentage may be specified by law or in any agreement with any
national securities exchange or otherwise.
(c)    The provisions of section (b) of this paragraph NINTH shall not be
applicable to any particular Business Combination, and such Business Combination
shall require only such affirmative vote as is required by law and any other
provision of this Certificate of Incorporation,

7



--------------------------------------------------------------------------------



if the Business Combination shall have been approved by a majority of the
Disinterested Directors (as hereinafter defined).
(d)    For the purposes of this paragraph NINTH and for the purposes of such
other paragraphs of this Certificate of Incorporation as is specified:
A.    A "Business Combination" shall mean:
(i)    any merger or consolidation of the corporation or any Subsidiary (as
hereinafter defined) with (a) any Interested Stockholder (as hereinafter
defined) or (b) any other corporation (whether or not itself an Interested
Stockholder) which is, or after such merger or consolidation would be, an
Affiliate (as hereinafter defined) of an Interested Stockholder; or
(ii)    any sale, lease, exchange, mortgage, pledge, transfer or other
disposition (in one transaction or a series of transactions) to or with any
Interested Stockholder or any Affiliate of any Interested Stockholder of any
assets of the corporation or any Subsidiary having an aggregate Fair Market
Value (as hereinafter defined) of $500,000 or more; or
(iii)    the issuance or transfer by the corporation or any Subsidiary (in one
transaction or a series of transactions) of any securities of the corporation or
any Subsidiary to any Interested Stockholder or any Affiliate of any Interested
Stockholder in exchange for cash, securities or other property (or a combination
thereof) having an aggregate Fair Market Value of $500,000 or more; or
(iv)    the adoption of any plan or proposal for the liquidation or dissolution
of the corporation proposed by or on behalf of any Interested Stockholder or any
Affiliate of any Interested Stockholder; or
(v)    any reclassification of securities (including any reverse stock split),
or recapitalization of the corporation, or any merger or consolidation of the
corporation with any of its Subsidiaries or any other transaction (whether or
not with or into or otherwise involving any Interested Stockholder) which has
the effect, directly or indirectly, of increasing the proportionate share of the
outstanding shares of any class of Equity Security (as hereinafter defined) of
the corporation or any Subsidiary which is directly or indirectly owned by any
Interested Stockholder or any Affiliate of any Interested Stockholder.
B.    A "person" shall mean any individual, firm, corporation or other entity.
C.    "Interested Stockholder" shall mean any person (other than the corporation
or any Subsidiary) who or which, as of the record date for the determination of
stockholders entitled to notice of and to vote on the issue in question, or
immediately prior to the effectiveness of the action to be effected as a result
of the vote:

8



--------------------------------------------------------------------------------



(i)    is the beneficial owner, directly or indirectly, of 5% or more of the
Total Voting Power of the outstanding Voting Stock, considered for this purpose
as one class; or
(ii)    is an Affiliate of the corporation and at any time within the two-year
period immediately prior to either the record date for the determination of
stockholders entitled to notice of and to vote on the issue in question or the
effectiveness of the action to be effected as a result of the vote, was the
beneficial owner, directly or indirectly, of 5% or more of the Total Voting
Power of the then outstanding Voting Stock, considered for this purpose as one
class; or
(iii)    is an assignee of or has otherwise succeeded to any shares of Voting
Stock which were at any time within the two year period immediately prior to
either the record date for the determination of stockholders entitled to notice
of and to vote on the issue in question or the effectiveness of the action to be
effected as a result of the vote, beneficially owned by any Interested
Stockholder, if such assignment or succession shall have occurred in the course
of a transaction or series of transactions not involving a public offering
within the meaning of the Securities Act of 1933.
D.    A person shall be a "beneficial owner" of any Voting Stock:
(i)    which such person or any of its Affiliates or Associates (as hereinafter
defined), directly or indirectly, through any contract, arrangement,
understanding or relationship, owns or has or shares the power to vote or to
direct the voting of, or the power to dispose or to direct the disposition of,
shares of such stock, or owns, has or shares the right to receive or the power
to direct the receipt of dividends from or the proceeds from the sale of such
stock; or
(ii)    with respect to which such person or any of its Affiliates or Associates
has the right to acquire, directly or indirectly, through any contract,
arrangement, understanding or relationship, owns or has or shares the power to
vote or to direct the voting of, or the power to dispose or to direct the
disposition of, shares of such stock, or owns, has or shares the right to
receive or the power to direct the receipt of dividends from or the proceeds
from the sale of such stock (whether such right is exercisable immediately or
only after the passage of time), pursuant to any agreement, arrangement or
understanding or upon the exercise of conversion rights, exchange rights,
warrants or options, or otherwise; or
(iii)    which are beneficially owned (as defined in (i) or (ii) above),
directly or indirectly, by any other person with which such person or any of its
Affiliates or Associates has any agreement, arrangement or understanding for the
purpose of acquiring, holding, voting or disposing of any shares of Voting
Stock.
E.    For the purpose of determining whether a person is an Interested
Stockholder pursuant to paragraph C of this section (d), the number of shares of
Voting Stock deemed to be

9



--------------------------------------------------------------------------------



outstanding shall include shares deemed owned through application of paragraph D
of this section (d) but shall not include any other shares of Voting Stock which
may be issuable pursuant to any agreement, arrangement or understanding, or upon
exercise of conversion rights, warrants or options, or otherwise.
F.    "Affiliate" or "Associate" shall have the respective meanings ascribed to
such terms in Rule 12b-2 of the General Rules and Regulations under the
Securities Exchange Act of 1934, as in effect on January 1, 1987.
G.    "Subsidiary" means any corporation of which a majority of any class of
Equity Security is owned, directly or indirectly, by the corporation; provided,
however, that for the purposes of the definition of Interested Stockholder set
forth in paragraph C of this section (d), the term "Subsidiary" shall mean only
a corporation of which a majority of each class of Equity Security is owned,
directly or indirectly, by the corporation.
H.    "Disinterested Director" means any member of the board of directors who is
not an Interested Stockholder or an Affiliate of an Interested Stockholder and
was a member of the board of directors prior to the time that the Interested
Stockholder involved in the Business Combination became an Interested
Stockholder, and any successor of a Disinterested Director who is not an
Interested Stockholder or an Affiliate of an Interested Stockholder and is
recommended to succeed a Disinterested Director by a majority of the
Disinterested Directors then on the board of directors; provided, however, that
Clifford W. Illig, Neal L. Patterson, Paul N. Gorup, Henry S. Crist, Paul J.
Finnegan and James A. Jackson, and any successor of any such person who is
recommended by a majority of such persons or any such successors, are hereby
deemed to be "Disinterested Directors."
I.    "Fair Market Value" means: (i) in the case of stock, the highest closing
sale price during the 30-day period immediately preceding the date in question
of a share of such stock on the Composite Tape for New York Stock
Exchange--Listed Stocks, or, if such stock is not quoted on the Composite Tape,
on the New York Stock Exchange, or, if such stock is not listed on such
Exchange, on the principal United States securities exchange registered under
the Securities Exchange Act of 1934 on which such stock is listed, or, if such
stock is not listed on any such exchange, the highest closing bid quotation with
respect to a share of such stock during the 30-day period preceding the date in
question on the National Association of Securities Dealers, Inc. Automated
Quotations System or any system then in use, or if no such quotations are
available, the fair market value on the date in question of a share of such
stock as determined by the board of directors in good faith; and (ii) in the
case of property other than cash or stock, the fair market value of such
property on the date in question as determined by the board of directors in good
faith.
J.    "Equity Security" shall have the meaning ascribed to such term in Section
3(a)(11) of the Securities Exchange Act of 1934, as in effect on January 1,
1987.
K.    "Voting Stock" shall mean the shares of all classes of capital stock of
the corporation entitled to vote on the issue (for purposes of this paragraph
NINTH, a Business Combination) in question.

10



--------------------------------------------------------------------------------



L.    "Total Voting Power" shall mean the aggregate of all votes of all
outstanding shares of Voting Stock.
(e)    A majority of the Disinterested Directors shall have the power and duty
to determine for the purposes of this paragraph NINTH, on the basis of
information known to them after reasonable inquiry, (A) whether a person is an
Interested Stockholder, (B) the number of shares of Voting Stock beneficially
owned by any person, (C) whether a person is an Affiliate or Associate of
another, and (D) whether the assets which are the subject of any Business
Combination have, or the consideration to be received for the issuance or
transfer of securities by the corporation or any Subsidiary in any Business
Combination has, an aggregate Fair Market Value of $500,000 or more. A majority
of the Disinterested Directors shall have the further power to interpret all of
the terms and provisions of this paragraph NINTH and any interpretation approved
by a majority of the Disinterested Directors shall be final and conclusive.
(f)    Nothing contained in this paragraph NINTH shall be construed to relieve
any Interested Stockholder from any fiduciary obligation imposed by law.
TENTH.    The corporation may agree to the terms and conditions upon which any
director, officer, employee or agent accepts his office or position and in its
bylaws, by contract or in any other manner may agree to indemnify and protect
any director, officer, employee or agent of the corporation, or any person who
serves at the request of the corporation as a director, officer, employee or
agent of another corporation, partnership, joint venture, trust or other
enterprise, to the fullest extent permitted by the laws of the State of
Delaware; provided, however, that the only limitation upon the power granted to
the corporation by this paragraph shall be a prohibition against indemnification
of any person from or on account of such person's conduct which was finally
adjudged to have been knowingly fraudulent, deliberately dishonest or willful
misconduct.
Without limiting the generality of the foregoing provisions of this paragraph
TENTH, to the fullest extent permitted or authorized by the laws of the State of
Delaware, including without limitation the provisions of subsection (b)(7) of
Section 102, Title 8 of the Delaware Code as now in effect and as it may from
time to time hereafter be amended, no director of the corporation shall be
personally liable to the corporation or to its stockholders for monetary damages
for breach of fiduciary duty as a director.
ELEVENTH.    Whenever a compromise or arrangement is proposed between this
corporation and its creditors or any class of them and/or between this
corporation and its stockholders or any class of them, any court of equitable
jurisdiction within the State of Delaware may, on the application in a summary
way of this corporation or of any creditor or stockholder thereof or on the
application of any receiver or receivers appointed for this corporation under
the provisions of section 291 of Title 8 of the Delaware Code or on the
application of trustees in dissolution or of any receiver or receivers appointed
for this corporation under the provisions of section 279 of Title 8 of the
Delaware Code, order a meeting of the creditors or class of creditors, and/or of
the stockholders or class of stockholders of this corporation, as the case may
be, to be summoned in such manner as the said court directs. If a majority in
number representing three-fourths in value of the creditors or class of
creditors, and/or of the stockholders or class of stockholders of this
corporation, as the case may be, agree to any compromise or arrangement and to
any reorganization

11



--------------------------------------------------------------------------------



of this corporation as consequence of such compromise or arrangement, the said
compromise or arrangement and the said reorganization shall, if sanctioned by
the court to which the said application has been made, be binding on all the
creditors or class of creditors, and/or on all the stockholders or class of
stockholders of this corporation, as the case may be, and also on this
corporation.
TWELFTH.    Except as may be otherwise provided by statute, the corporation
shall be entitled to treat the registered holder of any shares of the
corporation as the owner of such shares and of all rights derived from such
shares for all purposes, and the corporation shall not be obligated to recognize
any equitable or other claim to or interest in such shares or rights on the part
of any other person, including, but without limiting the generality of the term
"person", a purchaser, pledgee, assignee or transferee of such shares or rights,
unless and until such person becomes the registered holder of such shares. The
foregoing shall apply whether or not the corporation shall have either actual or
constructive notice of the interest of such person.
THIRTEENTH. The books of the corporation may be kept (subject to any provision
contained in the statutes of Delaware) outside the State of Delaware at such
place or places as may be designated from time to time by the board of directors
or in the bylaws of the corporation.
FOURTEENTH. The corporation reserves the right to amend, alter, change or repeal
any provision contained in this Certificate of Incorporation, in the manner now
or hereafter prescribed by statute, and all rights conferred upon stockholders
herein are granted subject to this reservation and subject to paragraph
FIFTEENTH of this Certificate of Incorporation.
FIFTEENTH.    None of the provisions of paragraphs FOURTH, SIXTH, EIGHTH, NINTH,
FOURTEENTH, SIXTEENTH or this paragraph FIFTEENTH may be amended, altered,
changed or repealed except upon the affirmative vote at any annual or special
meeting of the stockholders, of the holders of at least eighty percent (80%) or
more of the Total Voting Power of the then outstanding shares of Voting Stock,
considered for this purpose as one class (for the purpose of this paragraph
FIFTEENTH, each share of Voting Stock shall have the number of votes granted to
it pursuant to paragraph FOURTH of this Certificate of Incorporation), nor shall
new provisions to this Certificate of Incorporation be adopted or existing
provisions to this Certificate of Incorporation be amended, altered or repealed
which in either instance are in conflict or inconsistent with paragraphs FOURTH,
SIXTH, EIGHTH, NINTH, FOURTEENTH, SIXTEENTH or this paragraph FIFTEENTH except
upon the affirmative vote at any annual or special meeting of the stockholders
of the holders of at least eighty percent (80%) or more of the Total Voting
Power of the then outstanding shares of Voting Stock, considered for this
purpose as one class. Notwithstanding the foregoing, paragraph FOURTH may be
amended, altered, changed or repealed or new provisions to this Certificate of
Incorporation may be adopted or existing provisions of this Certificate of
Incorporation may be amended, altered or repealed which in either instance are
in conflict or inconsistent with paragraph FOURTH by such affirmative vote as is
required by law if such amendment, alteration, repeal or addition shall have
been approved by a majority of the Disinterested Directors (as defined in
paragraph NINTH of this Certificate of Incorporation). Any inconsistency
developing between the provisions of a bylaw and any provisions of this
Certificate of Incorporation shall be controlled by this Certificate of
Incorporation. For the purposes of this paragraph FIFTEENTH, (i) the term "Total
Voting Power" shall mean the aggregate of all votes of

12



--------------------------------------------------------------------------------



all outstanding shares of Voting Stock; and (ii) the term "Voting Stock" shall
mean the shares of all classes of capital stock of the corporation entitled to
vote on the issue in question.
SIXTEENTH.    (a)    No action required or permitted to be taken at any annual
or special meeting of stockholders of the corporation may be taken without a
meeting, and the power of stockholders to consent in writing, without a meeting,
to the taking of any action is specifically denied.
(b)    Except as otherwise required by law and subject to the rights, if any, of
the holders of Preferred Stock or any series thereof, special meetings of the
stockholders of the corporation may be called only by the chairman of the board
of directors, the president of the corporation or the board of directors
pursuant to a resolution approved by a majority of the whole board of directors.
IN WITNESS WHEREOF, this Third Restated Certificate of Incorporation has been
executed on behalf of the Corporation by its Chairman of the Board and Chief
Executive Officer and attested by its Secretary as of September 12, 2013, and
each of them does hereby affirm and acknowledge that this Third Restated
Certificate of Incorporation is the act and deed of the Corporation and that the
facts stated herein are true.
CERNER CORPORATION






By        /s/                
Neal L. Patterson
Chairman of the Board and Chief Executive     Officer


[CORPORATE SEAL]


ATTEST:
/s/                
Randy D. Sims, Secretary















13

